 *i.CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COU'RT-APPOINTED COUNSEL (Kov. I2.0.U
I. c:r./dist./div.code                     2. PERSON REPKHSENTED                                                                       VOUCHER NUMBER
EDNY                                      LUCIO CELL!
-T MAG. DKT./DEF. NUMBER                               4. DIST. DKT.'DEF. NUMBER                           5. APPEALS DKT./DEF. NUMBER                       6. OTHER DKT. NUMBER
                                                       19 CR 127(AMD)
7. IN CASE/MATTER OF (Case \'ai»c)                     K. PAYMi-NT CATEGORY                                9. TYPE PERSON REPRESENTED                        10. REPRESENTATION TYPE
                                                      0Felony                    □ Pciiy OfTcnsc           0 Adult Dcfciidani            □ Appellant              (See Iiisinniioiis)
                                                       □ Misdemeanor             □ Other     □ Juvenile Defendant □ Appellee
U.S.A. V. CELLI
                                           □ Appeal                                          □ Other
                                                                                                                                             cc
      OFFENSE(S) CHARGED (Cite U.S. Code, Title & Seciion) If more ihan one offense, list (up tofive) major offenses charged, according hi .sercriiy of olfen.sc.


12. ATTORNE'«'"S NAME (First Name. M.!.. Last Name, including anv suffix),                                 13. COURT ORDER
       AND MAILING ADDRESS                                                                                  □ O Appointing Coiinsei                          □ C Co-Counsel
WILLIAM DAVID SARRATT                                                                                       □ F Subs For Federal Defender                    □ R Subs For Retained Attorney
DEBEVOISE & PLIMPTON LLP                                                                                    □ P Subs For Panel Attoniey                      0 Y Standby Counsel
919 THIRD AVENUE
                                                                                                           Prior Aiiomcy's Name:
NEW YORK. NY 10022                                                                                            Appointment Dates:
                                                                                                            □ Because the above-named person represented lia.s testified under oath or has otherwise
      Telephone Number:                               (212) 909-6000                                       satisfied this Court that he or she (i) is-financiaiiy iinitbk^o employ counsel and (2) does
                                                                                                           not wish to waive counsel, and bcCaus^s^h^itercslsmf jii^tc .so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per insiructions)                                   name appears in Item 12 is appointed K^pr^enl il|sjKrso\ in this case,
                                                                                                            □ Other (See ln,siruciivnsj ;
                                                                                                                                             s/Ann M. Donnelly
                                                                                                                                Signature ofPnwding Judge or By Order oftlic Court


                                                                                                                             Date ofOrdcr                                  Nunc Pro Tune Date
                                                                                                           Repayment or partial repayment ordered from the person represented for this service at lime
                                                                                                           appointment.        □ YES       □ NO

                           CLAIM FOR SERVICES AND EXPENSES                                                                                          FOR COURT USE ONLY
                                                                                                                   TOTAL                MATH/TECH.             M.ATH'TECIl.
                                                                                          HOURS                                                                                         ADDITIONAL
        CATEGORIES l,)iiu(h iiemizaiUm of,senkes with daie,s)                                                     AMOUNT                 ADJUSTED               ADJUST!'.!)
                                                                                        CLAIMED                                                                                           REVIEW
                                                                                                                 CLAl.MliD                  HOURS                AMOUNI
15.     a. Arraignmciu .and-'or Plea                                                                                         0.00                                           0.00
        b. Bail and Dciemioii Hearings                                                                                       0.00                                           0.00
           Motion Hearings                                                                                                   0.00                                           0.00
        a. Trial                                                                                                             0.00                                           0.00
        c. Sentencinp Hearings                                                                                               0.00                                           0.00
        I'. Rcvocalkui Hearings                                                                                              0.00                                           0.00
        g. Appeals Court                                                                                                     0.00                                           0.00
        li. Other (Specify on oddiiional sheels)                                                                             0.00                                           0.00
        (R/\TE PER HOUR'S                                   )      TOTALS:                          0.00                     0.00                   0.00                    0.00
        a. Interviews and Conferences                                                                                        0.00                                           0.00
        b. Obijiiiiiig and reviewing records                                                                                 0.00                                           0.00
        c. Legal research and brief writing                                                                                  0.00                                           0.00
        d. Travel time                                                                                                       0.00                                           0.00
        c. Invcsiigaiivc and other work (Specify on addiiional sheds)                                                        0.00                                           0.00
        (RATE PER HOUR'S                                    )      TOTALS:                          0.00                     0.00                   0.00                    0.00
17.     rca\el E.s;)enses (lodging, parking, meal.', mileage, cic.)
        Oilier Expcil.ses (other than expert, irunscripis, elc.l
GRAND TOTALS (CLAIMED AND ADJUSTED);                                                                                         0.00                                           0,00
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                               20. API'OINTMENTTERMINATION DATE                            21. CASE DISPOSITION
                                                                                                                IF OTHER THAN CASE COMPLETION
      FRO.M:                                              TO;

22. CLAIM STATUS                     □ Final Payment                  □ Interim Payment Number                                              □ Supplemental Payment
      Have you previously applied to the court for compensation and/or reimbursement for this    DYES        □ NO            Ifyes, were you paid? DYES □ NO
      Other than from the Court, have you. or to your knowledge has anyone else, received payment (compensntinn or anything of value) from any other source in connection with this
      representation? □ YES            □ NO            If yes, give details on additional sheets.
      I swear or affirm (he truth or correctness of the above statements.

      Signature of Aitomey                                                                                                                       Date


                                                             APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP.                      24. OUT OF COURT COMP.               25. TRAVEL EXPENSES                   26. OTHER EXPENSES                       27. TOTAL AMT. APPR./CERT.
                                                                                                                                                            $0.00
28, SIGNATURE OF THE PRESIDING JUDGE                                                                               DA'l'E                                   28a, JUDGE CODE



29. IN COURT COMP.                      30. OUT OF COURT COMP.               31. TRAVEL EXPENSES                   32. OTHER EXPENSES                       33. TOTAL AMT. APPROVED
                                                                                                                                                            $0.00
34, SIGNATURE OF CHIEF JUDGE. COURT OF APPEALS (OR DELEGATE) Payment approved                                     DATE                                      34a. JUDGE CODE
      in excess of the suiliilory threshold amount.
